DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-8, 10, 13, 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,549,109 A to Samson et al., in view of U.S. PG Pub. No. 2004/0049121 A1 to Yaron, in view of U.S. PG Pub. No. 6,373,240 B1 to Govari et al., and in view of U.S. PG Pub. No. 2010/0312096 A1 to Guttman et al.
Regarding claims 1, 6, 7, Samson discloses a brain probe system, comprising: a guidewire configured to be inserted into blood vessels of a brain of a living subject; a flexible tube having a lumen sized to fit around the guidewire, the lumen being configured to slide axially over the guidewire so that a length of the lumen surrounds a length of the guidewire in the blood vessels of the brain, the flexible tube including a distal end; and at least one bipolar electrode pair disposed in the distal end of the flexible tube, and configured to detect signals indicative of respective electrical activity of the brain at respective locations in the blood vessels of the brain (see Figs. 1-3, abstract, col 3 ln 30-col ln 50, col 5 ln 1-col 6 ln 65, col 8 ln 66-col 9 ln 47, and col 11 ln 66-col 12 ln 55).
Samson discloses creating a map of brain electrical activity but does not specifically disclose the tracking elements used.
However, Yaron discloses a similar brain activity mapping system, further comprising a tracking subsystem including a location tracking sensor comprised in the distal end of the flexible tube, and configured to track the locations of the at least one bipolar electrode pair in the blood vessels; wherein the location tracking sensor includes a coil; and further comprising processing circuitry configured to generate an electroanatomic map of the brain providing a representation of the respective electrical activity of the brain at the respective tracked locations (see para 29, 34, 35, 54, and 66-74).  Yaron also discloses a corresponding method, further comprising tracking the locations of the at least one bipolar electrode pair in the blood vessels using a location tracking sensor comprised in the distal end of the flexible tube; and further comprising generating a volumetric and electroanatomic map of the brain providing a representation of the respective electrical activity of the brain at the respective tracked locations (see para 29, 34, 35, 54, and 66-74).  Yaron also discloses detecting at least of a position or a direction of the flexible tube in the blood vessel (see para 29, 34, 35, 54, and 66-74).
It would have been obvious to one of skill in the art to have combined the teachings of Samson and Yaron because doing so would predictably allow the device of Samson to be tracked in the brain, thus allowing a more accurate map of electrical activity to be made relative to specific locations in the brain.
Govari discloses a similar medical tracking device and method, wherein the tracking subsystem includes a location device having at least one magnetic field radiator configured to transmit alternating magnetic fields into a region where the brain is located, the location tracking sensor including a coil to detect at least part of the transmitted alternating magnetic fields; and transmitting alternating magnetic fields into a region where the brain is located; and detecting at least part of the transmitted alternating magnetic fields with a coil of the location tracking sensor (see col 2 ln 44-col 3 ln 67).
It would have been obvious and predictable to use alternating magnetic fields because doing so would provide known tracking of coil elements in the body.  Further, alternating magnetic fields provide a more robust tracking system that is less likely to be perturbed by noise and changes in surrounding fields.
Examiner notes that in combination none of the cited references uses an outside electrode to for the electrical map, and therefore the combined references read on the claims.
Guttman discloses a similar electro-anatomical mapping system and method, wherein the electroanatomic map is a volumetric map of the respective electrical activity of the brain at the respective locations (see claim 31 and para 28, 68, 78, 122, 123, and 186).
It would have been obvious to one of skill in the art to have used a 3D map because doing so would allow a user greater spatial understanding of a subject relative to a 2D image, thus enhancing diagnostic power of the device.
Regarding claims 15, 17, and 19, Samson discloses a brain probing method, comprising: inserting a guidewire into blood vessels of a brain of a living subject; axially sliding a lumen of a flexible tube over the guidewire in the blood vessels of the brain so that a length of the lumen surrounds a length of the guidewire in the blood vessels of the brain; and detecting signals indicative of respective electrical activity of the brain at respective locations in the blood vessels of the brain using at least one bipolar electrode pair disposed in the distal end of the flexible tube (see Figs. 1-3, abstract, col 3 ln 30-col ln 50, col 5 ln 1-col 6 ln 65, col 8 ln 66-col 9 ln 47, and col 11 ln 66-col 12 ln 55).
Samson discloses creating a map of brain electrical activity but does not specifically disclose the tracking elements used.
However, Yaron discloses a similar brain activity mapping system, further comprising a tracking subsystem including a location tracking sensor comprised in the distal end of the flexible tube, and configured to track the locations of the at least one bipolar electrode pair in the blood vessels; wherein the location tracking sensor includes a coil; and further comprising processing circuitry configured to generate an electroanatomic map of the brain providing a representation of the respective electrical activity of the brain at the respective tracked locations (see para 29, 34, 35, 54, and 66-74).  Yaron also discloses a corresponding method, further comprising tracking the locations of the at least one bipolar electrode pair in the blood vessels using a location tracking sensor comprised in the distal end of the flexible tube; and further comprising generating a volumetric and electroanatomic map of the brain providing a representation of the respective electrical activity of the brain at the respective tracked locations (see para 29, 34, 35, 54, and 66-74).  Yaron also discloses detecting at least of a position or a direction of the flexible tube in the blood vessel (see para 29, 34, 35, 54, and 66-74).
It would have been obvious to one of skill in the art to have combined the teachings of Samson and Yaron because doing so would predictably allow the device of Samson to be tracked in the brain, thus allowing a more accurate map of electrical activity to be made relative to specific locations in the brain.
Govari discloses a similar medical tracking device and method, wherein the tracking subsystem includes a location device having at least one magnetic field radiator configured to transmit alternating magnetic fields into a region where the brain is located, the location tracking sensor including a coil to detect at least part of the transmitted alternating magnetic fields; and transmitting alternating magnetic fields into a region where the brain is located; and detecting at least part of the transmitted alternating magnetic fields with a coil of the location tracking sensor (see col 2 ln 44-col 3 ln 67).
It would have been obvious and predictable to use alternating magnetic fields because doing so would provide known tracking of coil elements in the body.  Further, alternating magnetic fields provide a more robust tracking system that is less likely to be perturbed by noise and changes in surrounding fields.
Examiner notes that in combination none of the cited references uses an outside electrode to for the electrical map, and therefore the combined references read on the claims.
Guttman discloses a similar electro-anatomical mapping system and method, wherein the electroanatomic map is a volumetric map of the respective electrical activity of the brain at the respective locations (see claim 31 and para 28, 68, 78, 122, 123, and 186).
It would have been obvious to one of skill in the art to have used a 3D map because doing so would allow a user greater spatial understanding of a subject relative to a 2D image, thus enhancing diagnostic power of the device.
Regarding claims 8 and 20, Guttman discloses a similar electro-anatomical mapping system and method, wherein the electroanatomic map is a volumetric map of the respective electrical activity of the brain at the respective locations (see claim 31 and para 28, 68, 78, 122, 123, and 186).
It would have been obvious to one of skill in the art to have used a 3D map because doing so would allow a user greater spatial understanding of a subject relative to a 2D image, thus enhancing diagnostic power of the device.
Regarding claim 10, Guttman discloses a similar electro-anatomical mapping system, wherein the flexible tube is magnetic resonance imaging (MRI) compatible (see para 177). 
It would have been obvious to one of skill in the art to have used MRI compatible materials so that the device could be used with an MRI system and anatomical map for greater diagnostic abilities.
Regarding claim 13, Samson discloses a device, wherein the flexible tube includes a distal portion of at least 5 cm in length, wherein at least the distal portion of the flexible tube has a maximum outer diameter of 3mm (see Figs. 1-3, abstract, col 3 ln 30-col ln 50, col 5 ln 1-col 6 ln 65, col 8 ln 66-col 9 ln 47, and col 11 ln 66-col 12 ln 55).
However, in the alternative varying the size of a device to suit the use of the device has been held to be mere obvious optimization.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 21, Samson discloses a device and method, wherein the electrical activity of the brain at each of the respective locations is detected without using electrodes applied outside of the blood vessels (see Figs. 1-3, abstract, col 3 ln 30-col ln 50, col 5 ln 1-col 6 ln 65, col 8 ln 66-col 9 ln 47, and col 11 ln 66-col 12 ln 55).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Samson, Yaron, Govari, and Guttmann as applied to claims 1 and 3 above and further in view of U.S. Patent No. 5,749,914 A to Janssen.
Regarding claim 2, it appears that Samson discloses a device, wherein the flexible tube includes at least one groove therein in which the at least one bipolar electrode pair are disposed (see Figs. 1-3, noting that a grove is formed by 117 and 119 in which 114 is disposed).
However, in the alternative Janssen discloses a similar medical device, wherein the flexible tube includes at least one groove therein in which the at least one bipolar electrode pair are disposed (see col 8 ln 23-42).
It would have been obvious to one of skill in the art to have used a grove on a tubular medical device to hold a sensor or electrode in place because doing so would predictably provide a location for the sensor or electrode without increasing the diameter of the overall device.
Regarding claim 5, it appears that Yaron discloses a device, wherein the flexible tube includes a groove therein in which the location tracking sensor is disposed (see Fig. 1 bubble).
However, in the alternative Janssen discloses a similar medical device, wherein the flexible tube includes a groove therein in which the location tracking sensor is disposed (see col 8 ln 23-42).
It would have been obvious to one of skill in the art to have used a grove on a tubular medical device to hold a sensor or electrode in place because doing so would predictably provide a location for the sensor or electrode without increasing the diameter of the overall device.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Samson, Yaron, Govari, and Guttmann as applied to claims 1 and 17 above, and further view of U.S. PG Pub. No. 2003/0120150 A1 to Govari (hereiafter Govari II).
Regarding claims 4 and 18, Govari discloses a similar medical tracking device and method, wherein the tracking subsystem includes a location device having at least one magnetic field radiator configured to transmit alternating magnetic fields into a region where the brain is located, the location tracking sensor including a coil to detect at least part of the transmitted alternating magnetic fields; and transmitting alternating magnetic fields into a region where the brain is located; and detecting at least part of the transmitted alternating magnetic fields with a coil of the location tracking sensor (see col 2 ln 44-col 3 ln 67).
It would have been obvious and predictable to use alternating magnetic fields because doing so would provide known tracking of coil elements in the body.  Further, alternating magnetic fields provide a more robust tracking system that is less likely to be perturbed by noise and changes in surrounding fields.
Further, Govari II discloses a similar medical tracking system and method, wherein a pad of field generating elements is used (see para 118).
It would have been obvious to one of skill in the art to have used a pad arrangement because doing so would allow the patient to be easily and predictably placed relative to the generating elements, thus forming an easy to set up device.
Claims 8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samson, Yaron, and Govari as applied to claims 1, 7, and 19 or over Samson and further 
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Samson, Yaron, Govari, and Guttmann as applied to claims 1 and 15 and further in view of U.S. PG Pub. No. 2003/0231789 A1 to Willis et al.
Regarding claims 11 and 22, Willis discloses a similar tracked catheter medical device and method, further comprising capturing images of the brain using an optical fiber and lens connected to the flexible tube (see para 7 and 58).
It would have been obvious to one of skill in the art to have combined the teachings of Samson and Willis because doing so would predictably allow a local image to be generated so that further diagnosis and confirmation of reaching a target could be performed.
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Samson Yaron, Govari, and Guttmann as applied to claims 1 and 15 above and further in view of U.S. PG Pub. No. 2018/0078170 to Panescu et al.
Regarding claims 12 and 23, Panescu discloses a similar tracked catheter brain treatment device and method, further comprising an irrigation pump configured to pump irrigation fluid via the lumen of the flexible tube into the brain; and further comprising pumping irrigation fluid via the lumen of the flexible tube into the brain (see para 309, 322, and 618).
It would have been obvious and predictable to include an irrigation pump and system because doing so would provide irrigating fluid that clears and lubricates the path of the catheter.  Further, medication and thermal treatments could also be provided with the combination of Samson and Panescu.
Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Samson, Yaron, Govari, and Guttmann as applied to claims 1 and 15 above and further in view of U.S. PG Pub. No. 2008/0123921 A1 to Gielen et al.
Regarding claims 14 and 24, Gielen discloses a similar medical guidance system and method, wherein the guidewire includes a distal end, the system further comprising a tracking subsystem including a location tracking sensor comprised in the distal end of the guidewire, and configured to track a position of the distal end of the guidewire; and comprising tracking a position of the distal end of the guidewire (see para 76-78 and 88-98).
It would have been obvious to track the guidewire because doing so would predictably ensure the guidewire reaches its intended target so that the catheter can follow later to the intended target.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Samson, Yaron, Govari, and Guttmann as applied to claim 15 above and further in view of U.S. PG Pub. No. 2004/0092830 A1 to Scott et al.
Regarding claim 16, Scott discloses a similar catheter method, further comprising removing the guidewire from the brain while leaving the flexible tube in the blood vessels of the brain (see para 28).
It would have been obvious to one of skill in the art to have removed the guidewire of Samson once the catheter tube was in place so that other medical devices or fluids could be transferred through the catheter to the target location.
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Samson, Yaron, Govari, Guttman, and Govari II as applied to claim 4 above and further in view of U.S. PG Pub. No. 2017/0079547 A1 to Boumendil et al.
Regarding claim 25, Boumendil discloses a similar surgical tracking device, wherein the tracking subsystem further includes a neck collar location pad positioned around the neck of the living subject such that the location pad is configured to compensate for movements of the living subject (see Figs. 1-3 and para 32-40).
It would have been obvious to one of skill in the art to have combined the cited references because doing so would account for patient movement, while still providing the volumetric electro-anatomic mapping of Samson, Yaron, and Guttman, thus improving accuracy and precision of the mapping.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793